Citation Nr: 9923244	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-32 831A	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 1983 decision of the Board of Veterans' 
Appeals (Board) denying service connection for a psychiatric 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether a June 1997 decision of the Board which reopened 
the claim for service connection for a psychiatric disorder 
and granted service connection for schizophrenia should be 
revised or reversed on the grounds of CUE.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to April 1980.

This matter comes before the Board based on a CUE motion as 
to the Board decision of July 1983, which denied service 
connection for a psychiatric disorder, and a Board decision 
of June 24, 1997, which reopened and granted the claim.  The 
veteran's primary complaint with respect to the more recent 
Board decision apparently has to do with the Board's 
characterization of the veteran's claim as a claim to reopen, 
and the initial evaluation and effective date assigned for 
this disability, which will be discussed more fully below.  

At the time of the Board's October 1998 denial of the moving 
party's motion for reconsideration as to the July 1983 Board 
decision, the Board advised the veteran that it would also 
consider the veteran's motion as a request for revision of 
the Board's July 1983 decision on the grounds of CUE.  
Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the veteran informed the Board in writing that 
he wished for the Board to do so.  

At this time, the Board observes that the record reflects 
that the Board thereafter received an extensive statement 
from the veteran in May 1999, which specifically set forth 
specific grounds that the Board finds may be reasonably 
construed as claimed error with respect to the Board 
decisions of July 1983 and June 1997.  Consequently, the 
Board finds that the veteran has provided appropriate 
authority to have his earlier motion construed as a CUE 
motion, and that the Board may therefore proceed to the 
merits of this matter.  


FINDINGS OF FACT

1.  The July 1983 Board decision which denied service 
connection for a psychiatric disorder, correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.

2.  The June 1997 Board decision which reopened the veteran's 
claim for service connection for a psychiatric disorder and 
granted service connection for schizophrenia, correctly 
applied existing statutes and/or regulations and was 
consistent with and supported by the evidence then of record.


CONCLUSIONS OF LAW

1.  The July 1983 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).

2.  The June 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

With respect to the decision of July 1983, the Board first 
observes that at the time of the decision, the Board 
correctly noted the applicable statutes and regulations 
governing the issue of entitlement to service connection for 
a psychiatric disorder based on the evidence that was then of 
record.

The Board noted that service connection might be granted for 
disability resulting from disease or injury incurred in or 
aggravated by peacetime service under 38 U.S.C. § 331 (1982).  
It was also indicated that a personality disorder was not a 
disease within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(1983).

The Board also correctly considered the relevant evidence 
regarding the issue of entitlement to service connection for 
a psychiatric disorder.  This included an April 1980 report 
of a service medical evaluation board which revealed that the 
veteran had been hospitalized in March and April 1980 after 
he was noted to be exhibiting bizarre behavior.  During this 
hospitalization, the Board further noted that the veteran's 
agitation and bizarre behavior reportedly resolved.  At the 
end of his hospital course, there was no evidence of a 
disabling neurosis or psychosis.  The primary diagnosis 
reported was paranoid personality, and the secondary 
diagnosis was acute psychotic episode, resolved.

In addition, it was noted that the veteran was hospitalized 
at a VA facility from March to April 1982 for observation and 
evaluation, at which time psychological testing indicated 
that there was a personality disorder, with no evidence of 
psychosis.  The diagnosis reported was paranoid personality 
disorder.

Although the July 1983 Board decision noted the contention 
that a psychiatric disorder was incurred in service and that 
the veteran had an acute psychotic episode during service, 
the decision found that the in-service episode was resolved 
during a short period of hospitalization, and that the only 
psychiatric disorder present at the time of this decision was 
a paranoid personality disorder.  Noting that a personality 
disorder as such was not a disease within the meaning of 
applicable legislation providing for compensation benefits, 
the Board concluded that the record on appeal did not 
establish a basis for the grant of service connection for a 
psychiatric disorder.  

In the Board decision of June 1997, the Board reopened the 
veteran's claim for service connection for a psychiatric 
disorder and granted service connection for schizophrenia, 
leaving the decision of the assignment of an initial 
evaluation and effective date for this disability to the 
regional office (RO).




II.  Analysis

Initially, the Board notes that in April 1999, the moving 
party submitted his allegations of CUE.  This document totals 
63 pages.  It contains vast numbers of repetitive and 
nonspecific allegations of CUE, such as the assertion that 
"nothing can be construed to deny the veteran service-
connected disability benefits, on the grounds that it is the 
duty of the Board of Veterans' Appeals Washington, D.C. to 
correct errors."  A nonspecific allegation can not 
constitute a valid claim of CUE.  64 Fed. Reg. 2134, 2140 (to 
be codified at 38 C.F.R. § 20.1404(b)).  There are also bare 
allegations that the Board's decision was the product of a 
conspiracy involving the service department and various 
medical personnel and the RO.  No specific evidence is cited 
in support of the conspiracy allegations, and all such 
allegations would go to the weighing and evaluation of the 
evidence and can not constitute CUE.

As best the Board can interpret these allegations, he has 
raised the following specific arguments, most of which 
pertain to the Board decision of July 1983.

First, he contends that his original claim of September 1980 
remained open because the RO had not adjudicated his claim 
and that the Board did not have jurisdiction to enter its 
decision of July 1983.  In this regard, the Board notes that 
the claims file reveals that the veteran's original claim was 
filed in October 1980, that there was a rating decision in 
January 1981, that the RO received a notice of disagreement 
with this decision in January 1981, that the RO issued a 
statement of the case in February 1981, and that the veteran 
filed a substantive appeal in April 1981.  Thus, the record 
reflects that the moving party perfected an appeal that was 
subject to the Board's subsequent remand in November 1981.  

In a letter to the RO, dated in September 1981, while the 
veteran requested that his appeal be "removed" from Board 
consideration, he also indicated that he was in the process 
of forwarding additional medical evidence in support of his 
claim.  In an August 1982 communication, the veteran alleged 
that he had not filed a notice of disagreement or a VA Form 
9, and had not requested that his claim be heard by the 
Board.  This, of course, is patently wrong.  He requested 
representation and a hearing, and that his claim be removed 
from the docket of the Board.  Thereafter, the Board referred 
the matter to the RO for the scheduling of a hearing, and the 
veteran failed to appear for the hearing which was scheduled 
in April 1983.  

The Board notes that there were further arguments advanced by 
the veteran's then representative.  Parenthetically, the 
Board also observes that the law in effect in 1983 required 
that the withdrawal of any appeal be in writing.  38 C.F.R. 
§ 20.204(b) (1983).  The Board finds that the communications 
from the appellant in September 1981 and August 1982 were 
ambiguous as to the appellant's intent.  The appellant had 
perfected an appeal that was pending.  While he mentioned a 
desire to "remove" the case from the Board's docket, he 
simultaneously was referring to submission of additional 
evidence and requesting a hearing.  If the appellant was 
withdrawing his appeal, he would have no claim pending for 
which to submit evidence or to request a hearing.  He did not 
say he wished to withdraw his appeal and file a new or 
reopened claim.  The appellant's representative continued to 
treat the matter as a pending appeal.  Because it is not 
indisputable that it was the claimant's intent with withdraw 
his pending appeal, it was not CUE for the Board to enter a 
decision on the merits.  In addition, regardless of whether 
the claimant had or had not withdrawn his appeal prior to the 
Board decision of July 1983, there would be no change in the 
outcome.  More specifically, in the absence of a perfected 
appeal and a decision by the Board, the RO determination of 
January 1981 would have been final.  

Second, the veteran alleges that the VA examiner who 
evaluated him in December 1981 was not qualified to assess 
whether he had a paranoid personality disorder or paranoid 
schizophrenia.  He also alleges that, for various reasons, 
the entries in certain medical reports of record have been 
"discredited," and that various service department and VA 
medical personnel committed nefarious deeds, such as failing 
to sign documents or lying about the claimant's condition.  
In summary, he alleges that all of these activities act to 
"void" evidence.  However, the Board must once more point 
out that all such allegations would go to the weighing and 
evaluation of the evidence and can not constitute CUE.

Third, the veteran generally asserts that the July 1983 Board 
decision contains CUE because his right to a hearing had been 
violated, and that this forms another basis for the veteran's 
contention that the Board was without jurisdiction when it 
denied service connection in July 1983.  However, the Board 
notes that the record does not support the veteran's 
contention.  As was noted previously, the Board referred the 
matter to the RO for the scheduling of a hearing, and the 
veteran failed to appear for the hearing scheduled in April 
1983.  In addition, while the veteran claims that the RO 
failed to readjudicate the claim following the scheduled 
hearing date, and that the veteran did not file a notice of 
disagreement to that "decision" or a VA Form 9, this 
additional action was unnecessary by virtue of the earlier 
perfection of the veteran's appeal.  On the other hand, as 
was noted above, if the veteran's appeal had been considered 
withdrawn as of April 1983, the rating decision of January 
1981 would have been final, and no longer subject to appeal.  

The additional assertion that that the Board failed to grant 
a requested hearing before the Board is not substantiated in 
the record.  Finally, the veteran's contention that he had 
the right to be present on the date the Board decision was 
dispatched was and is not supported by any law or regulation, 
and the veteran has not provided any authority for this 
proposition.  

Fourth, with respect to the Board decision in June 1997, the 
veteran apparently claims that this Board decision contains 
CUE because it improperly treated the veteran's claim as a 
claim to reopen, and because of its failure to assign a 
disability rating or an effective date back to the date of 
filing of the original claim.  In this regard, the Board 
would simply point out that the only matter that had been 
developed for appellate review as of June 1997 was the issue 
of whether new and material evidence had been submitted to 
reopen the veteran's claim and, if so, whether that evidence 
was sufficient to support a grant of service connection.  In 
view of a prior final decision as to this claim, the issue 
was properly identified.  Thereafter, once the Board found 
that service connection was warranted, it was the 
responsibility of the RO to assign a rating and effective 
date.  If the veteran was dissatisfied with the rating or 
effective date provided by the RO, it was his responsibility 
to disagree with that decision and otherwise preserve his 
rights on appeal, as it would be with respect to any other 
issue determination by the RO.  Thus, the veteran's claim of 
error with respect to the lack of the assignment of a rating 
decision and effective date clearly can not stand since it, 
in essence, claims error with respect to issues which the 
Board could not and did not consider.  

Finally, the veteran argues that he was entitled to a 
peacetime presumption of soundness, and that his disability 
was contracted in the line of duty.  See 38 U.S.C. § 331 
(1982); 38 C.F.R. § 3.303(c).  However, neither of these 
principles mandated service connection in July 1983, and thus 
the Board was permitted to weigh the evidence in light of 
these principles along with other applicable legal criteria 
in the process of reaching its decision.  Moreover, even if 
it were determined that the Board did not specifically rely 
on certain relevant authority, if it is not absolutely clear 
that a different result would have ensued but for the Board's 
oversight, the error complained of cannot be clear and 
unmistakable.  Rule 1403(c).

The Board further notes that in his April 1999, 63 page 
statement of alleged error, the veteran has incorporated by 
reference earlier allegations contained within a second 61 
page written statement that was filed in support of a motion 
for reconsideration as to the July 1983 Board decision.  The 
Board has also reviewed this statement in detail and has 
determined that the veteran's arguments are substantially 
equivalent to the arguments noted above, and therefore, 
similarly lacking as to any basis for a finding of CUE.

Consequently, based on all of the above, the Board finds that 
the July 1983 and June 1997 Board decisions were not clearly 
and unmistakably erroneous.

To the extent that the veteran's allegations of error may be 
construed as an assertion of error with respect to the RO's 
decision of January 1981 or any other rating decision between 
January 1981 and June 1997, the veteran is reminded that 
should he desire to make a claim of CUE with respect to a RO 
rating decision, it would be necessary for him to file a 
specific claim in that regard.  A claim of CUE as to a 
previous Board decision is separate and distinct from a claim 
of CUE as to a previous RO decision.



ORDER

The July 1983 Board decision did not contain CUE and the CUE 
motion is denied.

The June 1997 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


